Citation Nr: 0020615	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO. 96-18 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for pelvic tilt as 
secondary to a right knee disability.  

2.  Entitlement to service connection for a low back strain 
as secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on inactive duty training from June 1989 
to October 1989 and was on active duty for training from July 
10, 1993 to July 24, 1993.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, in which the RO denied service connection for pelvic 
tilt and low back strain as secondary to a right knee 
disability.  That decision also granted service connection 
for a right knee disability.  The veteran appealed the 
denials of service connection and the rating for the right 
knee disability.  

This case was before the Board in September 1998, at which 
time the Board denied the veteran's claim for a higher rating 
for the right knee disability.  The issues of service 
connection for pelvic tilt and low back strain as secondary 
to a right knee disability were remanded.  The RO completed 
the development pertinent to the pelvic tilt and low back 
strain as requested in the Board's remand, and the case is 
again before the Board for final appellate review.  (The 
Board is obligated by law to ensure that the RO complies with 
its directives.  Stegall v. West, 11 Vet. App. 268 (1998)).  

A rating decision dated in May 2000 denied a rating in excess 
of 20 percent for a right knee disability and a total rating 
by reason of individual unemployability due to service-
connected disability.  The veteran was informed of this 
decision in a letter dated in May 2000.  The veteran has not 
appealed this decision.  Therefore, the Board does not have 
appellate jurisdiction of these matters.  38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  Competent medical evidence has not been presented 
indicating that the veteran's service-connected right knee 
condition is causally related to a pelvic tilt in any way.  

2.  Competent medical evidence has been presented indicating 
that the veteran's service-connected right knee condition 
aggravated a low back strain.  


CONCLUSIONSOF LAW

1.  The claim for service connection for pelvic tilt as 
secondary to a right knee disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991);

2.  Low back strain on the basis of aggravation is 
proximately due to or the result of a service-connected right 
knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet. App. at 
81.  An allegation of a disorder that is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend upon the issue presented by the claimant.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence that the veteran currently has the 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Where a veteran claims a new disease or disability 
that is the result of his service-connected disability, 
competent evidence must be submitted to make the claim well 
grounded.  See Jones (Wayne) v. Brown, 7 Vet. App. 134 
(1994).  If the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, where the 
issue does not require medical expertise, lay testimony may 
be sufficient.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  If the veteran fails to submit evidence in support 
of a plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  Id.

Service connection may be granted if a claimed disability is 
found to be proximately due to or is the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

With respect to secondary service connection, service 
connection may be found where a service-connected disability 
has aggravated a non-service-connected disability.  In Allen 
v. Brown, 7 Vet. App. 439, 448 (1995), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
pursuant to § 1110 and § 3.310(a), when aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the appellant shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

Factual Background

The service medical records are negative for any evidence of 
complaints, treatment, findings or a diagnosis of a pelvic 
tilt or low back strain.  The records did show that in July 
1993 the veteran injured his right knee after stepping in a 
hole while marching downhill.  The assessment was Grade I 
medial collateral ligament strain.  Service connection was 
initially granted for a right knee condition by rating action 
of July 1995.  

The veteran was afforded a VA orthopedic examination in June 
1995.  The veteran complained that he started developing back 
pain about 2-3 months after the July 1993 knee injury.  The 
veteran thought that the back pain was associated with 
limping.  The veteran reportedly had also recently been told 
that he had a pelvic tilt.  Since service separation, the 
veteran had chronic low back pain that had continued since 
1993.  The pertinent assessments were history of back pain in 
military, starting at time of knee injury, with symptoms 
worsened with recent motor vehicle accident; continued 
symptoms are mostly low back and are diagnosed as chronic 
muscular strain; slight pelvic tilt, probably of no clinical 
significance, found secondary to slight shortness of the 
right lower extremity.  The examiner's opinion was that the 
knee problem probably did not cause the back pain, but back 
pain was more noticeable when the veteran was limping due to 
his knee.  The opinion was that the minimal pelvic tilt did 
not relate to the knee problem.  

A rating decision dated in October 1996 granted an increased 
rating to 20 percent for chronic synovitis with symptomatic 
patellar chondromalacia, right knee.  In a May 1998 rating 
decision, the effective date for the 20 percent rating was 
from the date of the grant of service connection, May 10, 
1995.  

The veteran provided testimony at a hearing before a member 
of the Board in June 1998.  The veteran offered his opinion 
that he had problems with the back and pelvic tilt that were 
related to the service-connected knee disorder.  He stated 
that he was told by a doctor that his pelvic tilt and back 
were probably related to his knee.  Hearing transcript (T.), 
9.  In October 1998, the RO requested that the veteran sign a 
release of information form so that the chiropractor who 
reportedly related the veteran's pelvic tilt and back 
disability could be contacted for the pertinent medical 
records.  The veteran did not respond to this request.  

In a May 1999 addendum, the VA examiner, who evaluated the 
veteran in June 1995, noted that the claims file was 
reviewed.  The examiner reiterated that he did not consider 
the back problem to have been caused by the right knee 
disability, and his opinion was that the veteran would have 
developed a back disability even without the right knee 
problem.  He further opined that the veteran's favoring the 
right knee probably made the back symptoms more noticeable.  
If that were considered to be an aggravation, the status of 
the back without that aggravation would be just the same 
except for somewhat less pain.  As for percentages, the 
examiner described 20 percent to be the amount of back pain 
that represented the worsening from favoring the right knee.  
The pertinent assessment continued to be chronic muscular 
strain of the low back.  

Analysis

Pelvic Tilt

In the instant appeal, the veteran presented testimony at a 
personal hearing that he has a pelvic tilt that is related to 
his service-connected knee disorder.  Although the veteran is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  The Court held in Grottveit v. Brown, 5 Vet. App. 
91 (1993), that lay assertions of medical causation will not 
suffice initially to establish a plausible, well grounded 
claim, under 38 U.S.C.A. § 5107(a).

A review of the medical evidence in this case shows that a VA 
examiner in 1995 provided an opinion that the veteran's 
minimal pelvic tilt did not relate to his service-connected 
knee problem.  There is no contrary medical opinion of 
record.  In the absence of a competent opinion to link the 
claimed disability to the service-connected knee disability, 
the veteran's claim must be denied as not well grounded. See 
Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).   

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1997) even where his claims appear to be not well-
grounded.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
wherein the Court found a duty to further assist in the 
development of the evidence when the veteran has reported the 
existence of evidence which could serve to render a claim 
well grounded.  At his hearing, the veteran testified that a 
chiropractor had told him that his pelvic tilt was probably 
related to his knee.  In general, that assertion, "filtered 
as it (is) through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Further, following the 
hearing, the RO provided the veteran with the opportunity to 
substantiate his claim with the relevant information, but the 
veteran did not respond.  In this event, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. § 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Low Back Strain

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court defined 
"disability" in the context of secondary service connection 
as impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the nonservice-connected 
disorder.  If a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id. at 448. 

In this case, the May 1999 opinion of the VA examiner stated 
that there was a 
20 percent increased awareness of pain of the low back, 
diagnosed as low back strain.  The heightened pain of the low 
back was considered to be due to favoring the right knee.  In 
this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

A lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5295.  As found in the diagnostic criteria for the 
disease entity of low back strain, "characteristic pain" is 
recognized as an element of the disorder.  In accordance with 
the interpretation of secondary service connection provided 
in the Allen decision, since the record includes an opinion 
that the low back strain was aggravated by the service 
connected right knee condition, and there is no competent 
opinion to the contrary, the Board believes that the weight 
of the evidence is in favor of the claim.  38 U.S.C.A. § 
5107(b) (West 1991); 
38 C.F.R. § 3.102 (1993); Gilbert v. Derwinski 1 Vet. App. 49 
(1990).  Service connection is therefore warranted on a 
secondary basis for low back strain, due to aggravation by 
the service connected right knee condition.  


ORDER

Entitlement to service connection for pelvic tilt secondary 
to a service connected right knee disability is denied.

Entitlement to service connection for a low back strain 
secondary to a service connected right knee disability is 
granted.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

